Fourth Court of Appeals
                                        San Antonio, Texas
                                                July 31, 2019

                                            No. 04-19-00504-CR

                                         IN RE Donell WALKER

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On July 24, 2019, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on July 31, 2019.



                                                                     _____________________________
                                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2019.

                                                                     _____________________________
                                                                     Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2016-CR-4546, styled The State of Texas v. Donell Walker, pending in the
399th Judicial District Court, Bexar County, Texas, the Honorable Mary Roman and the Honorable Frank J. Castro
presiding.